DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 05/27/2022. Claims 1, 6, and 7 have been amended. No claims have been newly added nor cancelled. Accordingly, claims 1-3 and 5-7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed 05/27/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claim 6 has been withdrawn. 
Applicant’s arguments, see pages 5-8, filed 05/27/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-3 and 5-7 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gokhale, Sameer (Reg# 62618) on 07/28/2022.

The application has been amended as follows: 
Claim 2: The POI information updating device according to claim 1, wherein the circuitry determines a similarity between the event information on the basis of at least one of a holding period of the event, a name of the event and [[the]] a number of participants at the event in the event information.

Claim 3: The POI information updating device according to claim 1, wherein the circuitry calculates [[the]] a number of events performed at the target POI Application No. 16/961,794Reply to Office Action of March 28, 2022when the event information is acquired, and determines whether or not the search will be stopped on the basis of a ratio of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI being greater than a predetermined ratio.

Claim 5: The POI information updating device according to claim 2, wherein the circuitry calculates [[the]] a number of events performed at the target POI when the event information is acquired, and determines whether or not the search will be stopped on the basis of a ratio of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI being greater than a predetermined ratio.

Claim 6: The PO information updating device according to claim 1, wherein when the circuitry has received information indicating that the user has failed to search for the POI, the circuitry automatically inputs POI identification information for identifying the POI.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitation of independent claims 1 and 7: A POI (Point Of Interest) information updating device comprising a circuitry configured to: input POI identification information for identifying a POI; acquire event information on an event performed at a target POI identified by the input POI identification information by obtaining the event information from a social networking service via a network; search for similar event information similar to the acquired event information; update information on the target POI, without human intervention on the basis of information on a POI at which an event indicated by the searched similar event information by updating a name previously used to identify a location associated with the target POI that is held in a master storage on the basis of a name used to identify that same location in the searched similar event information; and output information via a display, indicating that the information on the target POI has been updated, to a user, while also displaying the name previously used to identify the location associated with the target POI. (The main reference KANG JI EUN KR20120087268A discloses acquiring event information on an event performed at a target POI identified by the input POI identification information; searching for similar event information similar to the acquired event information; update information on the target POI, without human intervention on the basis of information on a POI at which an event indicated by the searched similar event information; and output information via a display, indicating that the information on the target POI has been updated, to a user. The secondary reference Bijor et al. US20190050775A1 teaches obtaining event information from a social networking service via a network and the reference Shirakami Noriyuki JP2012073061A teaches updating a name previously used to identify a location associated with the target POI that is held in a master storage on the basis of a name used to identify that same location in the searched similar event information. The amended claim limitation requires that the information outputted via a display indicates that the information on the target POI has been updated to a user while also displaying the name previously used to identify the location associated with the target POI. Even though the primary reference KANG JI EUN discloses “updating information on the target POI, without human intervention on the basis of information on a POI at which an event indicated by the searched similar event information”, the reference does not specifically provide that the updated information comprises updating a name that was previously used to identify the location associated with the target POI. The secondary reference Shirakami Noriyuki teaches updating a name previously used to identify a location associated with the target POI, but it does not teach that the information outputted via a display indicates that the information on the target POI has been updated to a user while also displaying the name previously used to identify the location associated with the target POI. This limitation and in combination with the other elements in the claim is not anticipated nor made obvious by the prior art on record.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669